           Case 1:20-cv-10617-WGY Document 137 Filed 04/29/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF MASSACHUSETTS




MARIA ALEJANDRA CELIMEN SAVINO,
et al.,

                      Petitioners-Plaintiffs,             Case No. 1:20-cv-10617-WGY

                 v.

STEVEN SOUZA,

                      Respondent-Defendant.


    JOINT MOTION FOR AN ORDER REQUIRING PRODUCTION OF CONFIDENTIAL
                         MEDICAL INFORMATION



           In anticipation of the May 7, 2020 hearing on Plaintiffs’ Motion for Preliminary

    Injunction, Plaintiffs requested that Defendant produce medical records of class members.

    Defendants do not object to producing such records in general, subject to certain limits being

    discussed by the parties. Defendants do believe that the information is potentially subject to the

    Health Insurance Portability and Accountability Act’s (“HIPAA”) privacy requirements, and/or

    the Privacy Act, and perhaps other source of confidentiality.1 Therefore, the parties jointly seek

    an order of the Court requiring such production as the parties have agreed upon. A form of

    proposed order is attached hereto.

    Dated: April 29, 2020


1
  Defendants take no position as to whether the Privacy Act requires prior notice to the detainees
that their medical records may be disclosed. Plaintiffs’ position is that no prior notice is required
“when the District Court considers a request for a Privacy Act order in the discovery context….”
Laxalt v. McClatchy, 809 F.2d 885, 889-90 (D.C. Cir. 1987).
        Case 1:20-cv-10617-WGY Document 137 Filed 04/29/20 Page 2 of 2



 Respectfully submitted,



_/s/ Oren Sellstrom_____________         ANDREW E. LELLING,
Oren Nimni (BBO #691821)                 United States Attorney
Oren Sellstrom (BBO #569045)
Lauren Sampson (BBO #704319)             /s/ Thomas E. Kanwit______
Ivan Espinoza-Madrigal (pro hac vice)    Thomas E. Kanwit
Lawyers for Civil Rights                 Michael Sady
61 Batterymarch Street, 5th Floor        Assistant U.S. Attorneys
Boston, MA 02110
(617) 988-0606                           U.S. Attorney’s Office
onimni@lawyersforcivilrights.org         John J. Moakley U.S. Courthouse
                                         1 Courthouse Way, Suite 9200
Grace Choi, Law Student Intern*          Boston, MA 02210
Kayla Crowell, Law Student Intern*       (617) 748-3100
Laura Kokotailo, Law Student Intern*     thomas.kanwit@usdoj.gov
Aseem Mehta, Law Student Intern*         michael.sady@usdoj.gov
Alden Pinkham, Law Student Intern*
Bianca Rey, Law Student Intern*
Megan Yan, Law Student Intern*
Reena Parikh (pro hac vice)
Muneer Ahmad (pro hac vice)
Michael Wishnie (BBO# 568654)
Jerome N. Frank Legal Services Org.
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800
michael.wishnie@ylsclinics.org

* Motion for leave to file law student
appearance pending
